516 P.2d 110 (1973)
CITY OF LAS VEGAS, a Polltical Subdivision of the State of Nevada, Appellant,
v.
Larry C. BOLDEN, Respondent.
No. 7270.
Supreme Court of Nevada.
November 26, 1973.
*111 Carl E. Lovell, Jr., City Atty., and R. Ian Ross, Asst. City Atty., Las Vegas, for appellant.
Fadgen & Johnson, Las Vegas, for respondent.

OPINION
PER CURIAM:
This is an appeal from a judgment of the district court granting Respondent Larry C. Bolden's petition for review of an order of the Civil Service Board of Las Vegas, which had ruled that Bolden, who had taken and passed the written promotional examination for advancement to the rank of police captain, should not be certified to the eligibility list for that promotion.
Appellant suggests that the lower court erred in deciding that the action of the Civil Service Board amounted to an abuse of discretion. The record made before the Civil Service Board was not properly docketed in this court. When evidence on which a district court's judgment rests is not properly included in the record on appeal, it is assumed that the record supports the lower court's findings. Meakin v. Meakin, 88 Nev. 25, 492 P.2d 1304, (1972); Leeming v. Leeming, 87 Nev. 530, 490 P.2d 342 (1971); Pfister v. Shelton, 69 Nev. 309, 250 P.2d 239 (1952).
The judgment of the district court is affirmed.
THOMPSON, C.J., and MOWBRAY, GUNDERSON, BATJER and ZENOFF, JJ., concur.